Citation Nr: 1139836	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  08-21 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back strain.

2.  Entitlement to service connection for a disorder of the bottom of the feet.

3.  Entitlement to service connection for a left wrist disorder.

4.  Entitlement to service connection for chest pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1998 to April 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied the claim for entitlement to service connection for a low back strain, a disorder of the bottom of the feet, a left wrist disorder, and chest pain.

The issue of entitlement to service connection for a low back strain is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The evidence does not show a current disability of the bottom of the feet.

2.  A left wrist disability was not shown in service or for several years thereafter, and the most probative evidence reflects that a left wrist disability is not related to service.

3.  A chronic chest pain disability was not shown in service or for several years thereafter, and there is no competent and credible evidence suggesting the Veteran's current costochondritis is related to service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a disorder of the bottom of the feet have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2011).

2.  The criteria for establishing service connection for a left wrist disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

3.  The criteria for establishing service connection for chest pain have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence she is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a November 2005 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate her claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  Notice provided in May 2008 also advised her of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, post service treatment records, and VA examination reports.

The Veteran was notified and aware of the evidence needed to substantiate her claims, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, she was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis and cardiovascular disease becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such diseases shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service treatment records are for silent for complaints, findings, or reference to any bilateral feet or left wrist problems.  Treatment records dated in May 2000 showed that a hatch dropped on the Veteran's left hand, fracturing her left distal phalanx index and long fingers.  Follow-up records showed she was right hand dominant and received treatment for status post crush injury to her fingers.  They did not reflect any complaints or findings related to any wrist injury, pain, or problems. [The Board notes the Veteran is already service-connected for her finger fracture residuals].  

In a report dated in January 2002, the Veteran denied any chest pain when breathing deeply, any angina, or any frequent pain or tightness in her chest.

In a separation report of medical history dated in March 2003, the Veteran denied that she ever had or that she was currently having any foot trouble; swollen or painful joints; or any painful shoulder, elbow, or wrist.  She indicated that she did have a history of pain or pressure in the chest.  She explained that most of her problems occurred when she was pregnant.  A physician's summary detailed that she had chest pressure and elevated blood pressure during pregnancy that resolved with delivery.  A separation examination report indicated that clinical evaluation findings of the heart, lungs and chest, upper extremities, and feet were normal.  In addition, her feet were noted to have a normal arch.

In a private treatment note from National Naval Medical Center (NNMC) dated in February 2006, the Veteran complained of chest discomfort that had come and gone over the past few weeks that was made worse by certain movements and deep breathing and was improved with rest.  The assessment was costochondritis (Tietze's syndrome).

In a VA hand examination report dated in April 2006, the Veteran stated that she had swelling and mild discomfort in the left hand after striking it on a wall when signaling for assistance during service, but did not get treatment at that time.  She stated that it resolved after about two months, but swelling recurred when she was pregnant in 2002 and was told it was from elevated blood pressure.  She reported that the swelling comes and goes, but her hand was not currently swollen.  She also gave a history of fractured fingers in the right hand.  An x-ray study of the left hand did not show any fractures.  The diagnosis following a physical examination was no pathology on examination or x-ray to render a diagnosis.

In a private treatment record from NNMC dated in August 2006, the Veteran stated that she injured the left lateral proximal foot while playing with children in a park and had sudden, persistent foot pain.  She indicated that she works in a warehouse on a conveyor line and is required to stand through her eight-hour shift along with lifting heaving objects and carrying them short distances, which she believed was aggravating her initial injury.  The assessment was left ankle sprain.

In a private treatment record from Charleston Air Force Base (AFB) dated in June 2007, she complained of chest pain since 1999 and stated that she was told she had inflammation at one time.  She described the pain being present randomly with heaviness, difficulty breathing, and tearing sensation occasionally.  She also stated that he had been having hand pain and swelling since 1999.  The assessment was atypical chest pain.

In a screening note from NNMC dated in August 2007, she complained of bilateral wrist pain since 2000; she denied any injury or trauma.  She told the physician that she had a five-year history of intermittent pain and swelling in her wrists and fingers as well as in her ankles and low back and that her mother had arthritis in her hands.  The assessment was arthritis with a history suggestive of rheumatoid arthritis.

In a VA feet and joints examination report dated in October 2008, the Veteran described having tingling in the bottom of her feet every morning when she wakes and steps on the floor.  Regarding her claimed wrist disorder, she stated that she began developing pain in her wrists while lifting batteries and gallons of paint during service.  She reported that the pain was greater in her right hand and wrist than in her left wrist, that she had tightness and occasional swelling, and that she was right hand dominant.  She described working 26 hours per week as a dental assistant and that she had worked full-time at a warehouse lifting pallets until January 2007.  Following a review of the claims file and physical examination, the impression was no clinical or objective findings of any feet condition, and early onset carpal tunnel syndrome bilateral wrists.  

In an addendum medical opinion prepared by the VA examiner in March 2009, he indicated that he reviewed the claims file again and opined that the claimed left wrist disorder, diagnosed as early onset bilateral carpal tunnel syndrome, was not related to military service.  He reasoned that the Veteran did not complain of any left wrist pain or swelling following the June 1999 motor vehicle accident during service and that she actually complained more about her right wrist on examination.

The Board has carefully considered the medical and lay evidence of record, but finds that service connection for a disorder of the bottom of the feet, a left wrist disability, and chest pain is not warranted.  

Bilateral Feet

With respect to the claim for service connection for a disorder of the bottom of the feet, there is no medical evidence establishing the existence of any such disability.  Her service treatment records reflect no complaints or findings of any foot disability, and no foot disability was found on the October 2008 VA examination.  

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110 (West 2002).  Accordingly, where, as here, there is no competent medical evidence establishing that the Veteran has a current disability involving the bottom of the feet, the disability for which service connection is sought is not established, and thus, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, the first essential criterion for a grant of service connection - evidence of a current foot disability - has not been met.  

While the record does show that she suffered an acute left ankle sprain in August 2006 while playing with her children in a park, such was years after her military service and was due to a specific post-service injury.  In any event, her description of her claim as being a disability of the bottom of the feet and her remarks to the VA examiner confirming that her complaints involved the bottom of her feet describe the scope of her claim as only involving the feet.  She has not mentioned her ankle in any statements.  The Veteran is competent to differentiate between the bottom of her feet and her ankle.  Accordingly, the Board finds the Veteran's claim for the bottom of her feet encompasses complaints concerning her feet, but do not reflect a claim for an ankle sprain.  Regardless, her service treatment records reveal no complaints or findings concerning her ankles, and there is no evidence suggesting that her left ankle injury in August 2006 was in any way related to service.  Rather, the report attributes such to a post-service injury.  Accordingly, no further action with respect to an ankle condition is warranted.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

In connection with the claim, the Board has considered the assertions that the Veteran advanced on appeal.  The Board notes that she is competent to describe observable or perceived symptoms including pain, tingling, and swelling.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute disability for which service connection may be granted.  Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) appeal dismissed in part, and vacated and remanded in part, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Here, competent medical evidence, including x-ray study of the feet, does not reflect a current disability of the feet.  The Board assigns more weight to the objective medical evidence, which fails to reflect the presence of a bilateral foot disability, than to the Veteran's assertions that she has a disability involving the bottom of her feet.  Accordingly, in the absence of competent evidence establishing a disability of the bottom of her feet, service connection must be denied.  

Left Wrist and Chest Pain

Regarding the claims for left wrist and chest pain disabilities, the Board notes that the Veteran was diagnosed with arthritis in her wrist in August 2007 and carpal tunnel syndrome on VA examination in October 2008; she was also diagnosed with costochondritis or Tietze's syndrome in February 2006.

While the Veteran is competent to describe her perceived left wrist and chest pain, the Board finds that her lay statements made contemporaneously during the course of seeking medical treatment are more reliable and credible than subsequent statements that her current left wrist complaints and costochondritis had persisted since military service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir. 2006) (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility).  

In this regard, the Board notes that service treatment records contain no complaints of any left wrist problems, and the Veteran clearly denied any wrist problems on separation examination in March 2003.  Moreover, she was not shown to have a left wrist disability on VA examination in April 2006.  Possible rheumatoid arthritis was noted in August 2007, but this is more than 4 years after her discharge from service.  Likewise, her current diagnosis of early onset bilateral carpal tunnel syndrome on VA examination in October 2008 was rendered 5 years after her discharge from service.  Therefore, the Board finds that the lack of any complaints of wrist problems during military service, her denial of wrist problems at separation, and competent medical evidence first establishing a left wrist disability in August 2007 do not support a continuity of left wrist symptomatology since separation from military service.  38 C.F.R. § 3.303(b).  

Moreover, whether any symptoms she claims to have experienced in service or following service are in any way related to her current wrist disability requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  The VA examiner has determined that her current left wrist disability is not related to her military service.  Such opinion is of greater probative value than the Veteran's lay assertion that her current left wrist disability is related to service.  

As there is no evidence of a left wrist disability in service or for several years thereafter, and no competent opinion linking a current left wrist disability to service, the claim for service connection for a left wrist disability is denied. 

With respect to the claim for chest pain, the Board finds that medical and lay evidence does not support a continuity of chest pain symptomatology since separation from service.  Service treatment records were silent for complaints of chest pain until separation examination in March 2003 when the Veteran disclosed that she had had chest pressure during pregnancy that resolved with delivery.  Then, in February 2006 she stated that she had chest pain for the last few weeks.  However, in June 2007 - after her claim for service connection for chest pain had been denied - she stated that she had chest pain since 1999.  Because the Veteran's post-service statements regarding the onset and duration of her chest pain are inconsistent, the Board finds that her statements are not persuasive.  Buchanan, 451 F.3d at 1337.

In short, costochondritis (or Tietze's syndrome) was not shown in service or for several years thereafter, and there is no competent evidence suggesting the disorder, which was first diagnosed in 2006, is related to service.  

The Board notes that the RO did not seek a VA medical opinion for the claim for service connection for chest pain.  However, this condition was not shown in service and was first diagnosed several years after discharge from service, and there is no competent evidence suggesting the disorder is related to service.  Accordingly, a VA examination is not required.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for a bilateral foot, left wrist, and chest pain disabilities, and the claims must be denied.  

In arriving at the decision to deny the claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, in the absence of competent and persuasive evidence to support the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Entitlement to service connection for a disorder of the bottom of the feet is denied.

Entitlement to service connection for a left wrist disorder is denied.

Entitlement to service connection for chest pain is denied.


REMAND

The Board has reviewed the medical and lay evidence of record and finds that an additional VA spine examination and medical opinion is required.

In a treatment note dated in June 1999, the Veteran reported that she fell asleep while driving the previous night and went into a ditch.  She stated that she was seen at the emergency room and diagnosed with a contusion at the back.  Following a physical examination, the assessment was contusion of back.  

In a separation report of medical history dated in March 2003, she denied that she ever had or that she was currently having recurrent back pain or any back problem.  A separation examination report indicated that clinical evaluation findings of the spine were normal.

In a private emergency room note dated in January 2007, the Veteran complained of sharp, shooting lower back pain present for about two days after lifting a heavy object at work.  She stated that she previously had a back injury about eight years ago and that she wore a back brace for protection.  The assessment was acute lumbar strain.  In a private treatment record from NNMC two days later, she again complained of low back pain for two days after lifting a pallet at work.  She stated that her job required prolonged standing.  The assessment was lumbar back strain.

In a private emergency room note from Summerville Medical Center dated in July 2007, the Veteran complained of chronic back pain with a new onset that day, noting the possibility of an injury.  The clinical impression was acute back pain, lumbar strain.

In a private treatment record from NNMC dated in August 2007, the Veteran presented for follow up for complaints of back spasms and chest pain.  She reported a history of low back pain since a 1999 motor vehicle accident.  The assessment included lumbago.  

In a VA spine examination report dated in October 2008, the Veteran stated that she started having low back problems in 2002 as a result of carrying boat batteries and lifting them onto the top of boats.  She reported that she now has back pain approximately twice a week that is increased when moving her children and bending during yard work for long periods.  She stated that in her part-time work as a dental assistant working 26 hours per week she has occasional pain from bending and must sit down.  Before January 2007 she was working full-time at a warehouse and had to lift pallets.  She believed that she missed seven to ten days in the last year while working at the warehouse because she left early due to back pain.  An 
x-ray study of the lumbar spine was reported as normal.  Following a review of the claims file and physical examination, the impression was chronic lumbosacral strain. 

In an addendum medical opinion prepared by the VA examiner in March 2009, he indicated that he reviewed the claims file again and that it was less likely than not that the Veteran's current chronic lumbosacral strain was the result of the contusion suffered in the motor vehicle accident during service in June 1999.  He reasoned that she did not mention the accident on VA examination in October 2008, but only related her back problems to lifting boat batteries and carrying them while in service.

Unfortunately, the medical opinion does not provide sufficient information for the Board to decide the claim.  The examiner appeared to conclude that the current lumbosacral strain was not related to service merely because the Veteran did not describe the in-service injury on examination.  However, the accident and resulting contusion are documented in her records.  Similarly, while she attributed her back problems to lifting and carrying boat batteries in service, the examiner did not provide any opinion regarding whether her current back disability is related to those described military duties.  Therefore, the Veteran should be afforded an additional VA spine examination and opinion that addresses whether the current disability is related to service.

The AMC/RO also should request any relevant, ongoing private treatment records dating since August 2007.  38 U.S.C.A. § 5103A(c) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have treated her for her claimed low back strain since August 2007.  After securing any necessary release, the AMC/RO should request any records that are not duplicates of those contained in the claims file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file and the Veteran notified of such.

2.  After the above has been completed to the extent possible, the Veteran should be scheduled for a VA spine examination to evaluate the current nature of her claimed lumbar spine disability and to obtain an opinion as to its possible relationship to service.  All indicated tests and studies are to be performed.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  

After thoroughly reviewing the record and examining the Veteran, the examiner is asked to identify whether the Veteran has a current lumbar spine disability on examination and to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current lumbar spine disability is related to any event, injury, or disease during active military service, including a June 1999 motor vehicle accident and lifting batteries during service.  A medical analysis and rationale must be included with any opinion(s) rendered.

3.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed.  If the benefits sought on appeal remains denied, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


